Fowler, J.
I concur in the decision of this case but on grounds different from those upon which the decision is based. I agree with the court that sec. 85.05 (2); Stats., cannot be held unconstitutional because it does not expressly designate that the registration fees shall be devoted to highway purposes or because other statutes devote those fees to other than such purposes. ■ The plaintiff truck owners might. properly raise these objections because, if the statute were held unconstitutional as a whole, payment of the registration fee would be unlawfully exacted from them. But they are not in position to raise objections to par. (b) of the statute, for they are not affected by that provision if it be invalid, because, par. (a) being valid, they must pay the registration fee even if par. (b) is invalid. And it is a well recognized rule that one who is not affected by the unconstitutionality of a statutory provision cannot question its constitutionality. (See cases cited in vol. 2, Callaghan’s Digest, p. 919, sec. 21.) There is therefore no occasion to consider the constitutionality of par. (b).
That par. (a) of the subsection stands as a valid enactment even if par. (b) is unconstitutional follows from consideration of the terms of par. (c) and the sequence of the enactments resulting in the subsection as it now stands. The legislature first enacted ch. 156, Laws of 1931, which created sub. (2) of sec. 85.05, Stats. It afterwards, by *132ch. 444, Laws of 1931, amended sub. (2) by designating sub. (2) as it originally stood as par. (a) of sub. (2) and adding thereto par. (b), which it is contended is unconstitutional, and par. (c), which expressly provides that the provisions of par. (b) are severable and that if any part thereof shall be held unconstitutional the rest of the subsection shall nevertheless stand. The intent of the legislature is thus made manifest that par. (a) should stand even though par. (b) is invalid. This intent of the legislature must be effectuated and par. (a) upheld as subsisting legislation regardless of the invalidity of par. (b).
I do not agree with the court that par. (b) is constitutional. Its unconstitutionality appears to me so clear that I cannot pass by the opinion of the court on this phase of the case without stating briefly the reasons for my dissent from it.
(1) It seems to me there is no reasonable basis of classification in exempting trucks of non-residents from registration that are engaged in trucking the owner’s own goods and requiring registration of those trucks of non-residents that are engaged in carrying goods for hire. This conclusion seems to me to follow from the mere statement of the proposition and to be supported by the consideration that under the interstate commerce clause of the constitution of the United States the only basis for exacting a registration fee of non-resident owners of automobiles is that such a fee may properly be exacted as compensation for use of the roads and to cover the cost of regulating traffic. That such is the basis for upholding imposition of such fees appears from the decisions of the supreme court of the United States cited in the opinion of the court herein. One class of trucks uses the roads of this state the same as the other and should be subjected to the same exactions as a condition of such use.
(2) Assuming that two states may without the consent of Congress enter into reciprocal agreements relative to re*133lieving their respective residents from registering their trucks in the other state and paying the registration fee therefor, I cannot avoid the conclusion that they cannot confer upon their secretary of state or other state officers the power to do so. It seems to me plain that if such agreements may be made they must be made by the legislatures by appointing committees or commissioners to negotiate and settle the terms of the agreements and then accepting and enacting into law the terms so agreed upon, or by some other direct action of the two legislatures settling the terms of the agreement. The opinion of the court attempts to meet this objection by simply saying, in effect, that an agreement is not an agreement and that the act does not mean what it says. This to my mind is going around the hurdle instead of jumping it.
(3) Assuming that an agreement is an agreement and that par. (b) means what it says, it would seem a priori that the paragraph is voided by art. I, sec. 10, par. 3 of the constitution of the United States, which provides that “No state shall, without the consent of Congress, . . . enter into any agreement or compact with another state.” Considerable investigation inclines me to that opinion, but as the point was not raised in the brief of appellants I do not urge the objection positively.
A motion for a rehearing was denied, with $25 costs, on May 10, 1932.